Citation Nr: 0336592	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-17 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes 
mellitus, currently rated as 20 percent disabling.  

2.  Entitlement to a higher initial rating for peripheral 
neuropathy of the right upper extremity, currently rated as 
10 percent disabling.  

3.  Entitlement to a higher initial rating for peripheral 
neuropathy of the left upper extremity, currently rated as 10 
percent disabling.  

4.  Entitlement to a higher initial rating for peripheral 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.  

5.  Entitlement to a higher initial rating for peripheral 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from June 1966 to 
March 1970.

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that granted entitlement to 
service connection for type II diabetes mellitus and assigned 
a 20 percent disability rating.  That decision also granted 
separate service connection for diabetes mellitus-related 
peripheral neuropathy of the right and left upper extremities 
and of the right and left lower extremities and assigned four 
separate 10 percent ratings.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for a higher initial 
rating for each diabetes mellitus-related complication. 

The veteran has not requested a hearing.  

In cases such as this where the veteran has appealed the 
initial ratings assigned after service connection is 
established, the Board must consider the initial ratings, 
and, if indicated, the propriety of staged ratings from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issues shown on page 1 to reflect the 
veteran's dissatisfaction with the initial ratings.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has expressed dissatisfaction with the initial 
ratings assigned for diabetes mellitus.  He underwent VA 
compensation and pension examinations in December 2000 and in 
May 2003.  The claims file was not available for review by 
either examiner.  The duty to assist includes ordering a 
fresh examination if the record is insufficient.  See 
38 C.F.R. § 4.2 (2003); Littke v. Derwinski, 1 Vet. App. 90, 
93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Moreover, the duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one that 
takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).   

The May 2003 examiner noted diabetic neuropathy (in addition 
to diabetic peripheral neuropathy).  An August 2003 
outpatient treatment report reflects that the veteran took 
nortriptyline for this neuropathy.  VA clinical records 
mention various symptoms without noting whether they are 
complications of diabetes.  These include anal pruritis (see 
December 2000 compensation and pension examination report), 
constipation (see June 2001 outpatient treatment report), and 
erectile dysfunction of organic origin (see April 2003 
outpatient treatment report).  Finally, an August 2003 report 
notes proteinuria, coronary artery disease, and essential 
hypertension, among others.  It is not clear which, if any, 
of the above mentioned disorders are causally related to 
diabetes mellitus, to related medication, or to dietary 
restrictions.  Clarification of this issue would be helpful 
prior to adjudicating the claims.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter referred to as 
the Court) invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
during the remand period, the RO must inform the veteran and 
his representative that notwithstanding the information 
previously provided, a full year is allowed to respond to any 
previous VCAA notice.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should advise the veteran that 
VA will attempt to obtain the Dorn VA 
Medical Center outpatient treatment 
reports since August 2003 and will notify 
him of the results.  The RO should 
request that the veteran furnish 
information as to any additional relevant 
treatment received since August 2003 and 
advise him that VA will assist in 
obtaining that evidence for him if he 
desires.  The RO should then take all 
necessary steps to obtain copies of those 
records and advise the veteran if the 
records are not obtained.  

2.  Following the above, the RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The veteran and his 
representative should be notified that 
they may submit any evidence or argument 
tending to show diabetes mellitus-related 
disability or impact on earning 
potential.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should schedule the 
veteran for an appropriate examination or 
examinations to determine the current 
severity of diabetes mellitus and its 
complications.  The claims file should be 
made available to the examiner(s).  The 
examiner(s) should review the claims file 
and not that review in the report.  The 
examiner(s) is/are asked to address the 
following questions:  
(1)	What symptoms do the veteran's 
diabetes-related neuropathy cause?  
(2)	Does diabetes require the veteran to 
avoid strenuous occupational and 
recreational activities?  If not, then 
does diabetes mellitus require the 
veteran to otherwise regulate his 
activities?  
(3)	Are there any episodes of 
ketoacidosis or hypoglycemic reaction?
(4)	Is coronary artery disease, 
proteinuria, essential hypertension, 
constipation, erectile dysfunction, or 
anal pruritis a complication of his 
diabetes mellitus?

The examiner should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the examiner should state the 
reason.

4.  Following the above development and 
after any indicated corrective action has 
been completed, the RO should again 
review the record and re-adjudicate the 
claims for higher initial ratings for 
diabetes mellitus and peripheral 
neuropathy, including whether 
extraschedular consideration is 
appropriate.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


